PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/062,209
Filing Date: 14 Jun 2018
Appellant(s): L'OREAL et al.



__________________
Devin Cummins and Jason A. Smith
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s arguments filed 12/23/2021 have been fully considered and are not persuasive.
Regarding independent claim 1, the Appellant argues that “the Examiner fails to properly establish prima facie obviousness and the combination of Cazares and Brugger fails to disclose or suggest the features of claim 1” and that “ the Examiner’s stated rationale to modify Cazares (having application members that move by the composition pressure in order to meter dosage and prevent leakage and an intermediate storage in order to prevent drying the sphere) is conclusory and lacks the explicit articulated rationale required to satisfy the prima facie case of obviousness”.
The Examiner respectfully disagrees that the prima facie obviousness is improper, since both devices of Brugger and Cazares are used to apply a substance on a human keratin material (Cazares treats the skin (page 10, lines 15-16) and Brugger treats the lips (page 5, line 4)). For this reason, modifying Cazares with the teachings of Brugger to have application members that move by the composition pressure to meter dosage and prevent leakage and an intermediate storage in order to prevent drying the sphere would be proper. The pressure applied to the application members as seen in Brugger pushes the members upward so that the intermediate chamber would be filled by the component (Rotary body 2 is shifted slightly upwards by the pressurization and thus forms an intermediate storage 7 below the ball; page 6, lines 13-14). This modification (moving the application members via a composition pressure) would prevent the application members/balls from drying to continuously apply the substance to the keratinous material to achieve a better response during use (An intermediate liquid reservoir below the ball is also described in order to wet it and thus to achieve a better response during use, and also to prevent the ball from drying out. In the case of oily or pasty substances, as is often the case with care products or adhesives, the promotional effect is insufficient; page 2, lines 7-10).
Appellant further argues that “Brugger does not remotely disclose or suggest iontophoresis and that Brugger deals with a completely different technical field i.e. to the field of mixtures of composition before their distribution” and that “Brugger does not mention the treatment of human keratin materials using electric current”.
The Examiner respectfully disagrees, Cazares discloses using an iontophoresis to treat a human keratin material using electric current (page 10; parag. (5)). Brugger discloses a device that also treats a human keratin material (lips (page 5, line 4)). However, Examiner only uses Brugger to teach/modify the device in Cazares to have application members/balls that move under composition pressure from a first to a second position and an intermediate storage chamber for delimiting the composition to prevent the application members/balls from drying to continuously apply the substance to the keratinous material to achieve a better response during use (page 2, lines 7-10).
In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Appellant also argues that “there is no indication in Cazares that metering the dosage would be a problem to be solved” and that “the position and configuration of the spheres of Cazares that are symmetrical around the central arrival of composition seems not to need metering the dosage which appears to result from the symmetrical configuration”.
The Examiner respectfully disagrees, Cazares discloses the importance of the impedance and how the amount of the cosmetic (dosage metering) between the electrode and the skin effect the impedance (page 4, lines 11-20).
The Appellant further argues that “there is no indication in Cazares that preventing leakage would be a problem to be solved” and that “to have spheres able to move in there lodging would rather increase the risk of leaks than the contrary”.
The Examiner respectfully disagrees, Cazares discloses the importance of the amount of cosmetic between the electrode and the skin, so any leakage would impact the amount of cosmetic delivered (page 4, lines 11-21). Furthermore, the applicator of Cazares already allows for movement and rotations in their lodging, and thus modification of an additional dimension as taught by Brugger, with a limiting member (gap/intermediate strorage), which would prevent the leaking issues as suggested by applicant (page 6, paragraph 5).
The Appellant argues that “there is no indication in Cazares that preventing drying would be a problem to be solved” and that “there is some space under the spheres which enable them to be wet, independently of spheres being movable or not”.
The Examiner respectfully disagrees, Cazares discloses the effect of the amount of the cosmetic between the electrode and the skin to maintain the proper impedance. Therefore, drying the application members would not create proper impedance (page 4, lines 11-21).
Appellant further argues that “Brugger does not teach or suggest to use several application members evidencing the fact in which only one application member is even contemplated”, “no disclosure or suggestion exists in Brugger that the use of several application members would be helpful for mixing of the components”, and “no indication in Brugger as it would be possible to apply the teaching of a movable application member to several spheres as in Cazares”.
The Examiner respectfully disagrees, Cazares discloses using multiple application members and Examiner is using the modification of Brugger (application members that rotate via composition pressure) with each specific application member of Cazares. Each application member of Cazares can be modified with the feature (rotate via composition pressure) of the one application member of Brugger, since the application members (in Cazares and Brugger) have equivalent application member structures with similar shape and function.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TANIA ISMAIL/Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783    
                                                                                                                                                                                                    /ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.